By the Court.
The legislature of Vermont had power to pass the law in question, and to constitute such tribunal as they deemed proper, to enforce it. It is unnecessary to enquire, whether the act in question, or the proceedings thereon, were such as propriety required. They are the acts of a legislature and of a court of a foreign state, and, as such, to be respected. It is not necessary to decide, whether the commissioner on this estate could have compelled the payment of the note, before our spurts ; or, whether this debt was, strictly speaking, prop. *8erty in Vermont, or property in Connecticut. By the proceedings before us, it is clear, that all the property of Sachet was confiscated ; his rights of action were, of course, transferred to the State of Vermont, and vested in Fassett, their agent. Fassett then might lawfully receive the money; and being thus authorized, Baldwin, in paying it to him, ought to be justified. If the person or property of the defendant below had been taken in Vermont, payment might have been enforced; and it is right, therefore, that his discharging himself from a legal demand should be validated. The contrary doctrine would oblige Baldwin to suffer this note to remain against him, accumulating interest, till Fassettfs power to receive the debt had expired; for Baldwin could not safely pay it in Vermont to Sachet, pending Fassetf s administrator-ship. It is not to be presumed, that the law will subject a debtor to such an embarrassment, as to compel him to let the debt remain uncanceled, and on interest; nor is it proper that the creditor, and his administrators standing in his place, should now allege these objections, when the laws of the State where he belonged, and his own conduct, have produced the evil.